Citation Nr: 1108792	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-10 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1975 to April 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the above-referenced claim.  

In November 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a November 2010 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's low back disorder is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1132, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in June 2003, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter dated in March 2006, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nevertheless, in light of the Board's denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided an appropriate VA medical examination.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123- 30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304 (b) should be construed as consistent with the VA's pre-February 1961 regulations).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

Turning to the merits of the claim, the Veteran claims that he has a low back disorder that was incurred in or aggravated by his military service.  Specifically, he asserts that he injured his back when he fell down some stairs in February 1975.  He also claims that he was diagnosed with scoliosis prior to his military service and that the in-service injury aggravated his low back condition.  

The Veteran's service treatment records have been reviewed and are negative for a diagnosed low back condition.  The December 1974 enlistment report of physical examination shows that clinical evaluation of the Veteran's spine was normal; he denied ever having any bone deformity, low back pain, or any other illness or injury in the associated report of medical history.  On a February 1975 report of medical history, the Veteran again denied ever having any bone deformity, low back pain, or any other illness or injury; an associated February 1975 report of medical examinations shows that the clinical evaluation of the Veteran's spine was generally normal.  A February 1975 service treatment record shows that he reported having right knee and heel pain after falling down some stairs; the record is negative for a report of any low back symptomatology.  He was diagnosed with a stress reaction of the right metatarsophalangeal and calcaneus.  Subsequent records are negative for any reports of low back pain.  

The Veteran's VA and private medical treatment records show his reports of low back pain following his separation from active duty.  An October 1992 private treatment record reflects his report of having a 15 year history of back pain; the private examiner concluded that the Veteran had degenerative disc disease of the lumbar spine.  A November 2003 private radiology report reveals that the Veteran has degenerative arthritis affecting the lumbar spine.   The VA treatment records similarly show a diagnosis of degenerative disc disease of the lumbar spine.  A March 2003 VA treatment record includes his report that his back pain first began at around age 27, in approximately 1975, after he fell down some stairs.  It was noted in a November 2004 VA treatment record that the Veteran's back pain began 20 years prior and that his back condition developed from multiple factors, to include a motor vehicle accident, falling, and working as a construction worker.  

The Veteran underwent a VA spine examination in March 2010, at which time the claims file was reviewed.  The examiner noted that the Veteran worked in construction in the area of carpentry for fifteen years and as a dive instructor for twenty years.  The Veteran reported the onset of his low back pain following an in-service fall in 1975; while he stated that he sought medical treatment, no diagnosis was rendered.  He stated that his condition worsened following his discharge and that he sought treatment from his private physician in 1975.  The Veteran reported having current low back symptomatology.  

In his review of the claims file, the examiner noted the Veteran's in-service complaints of right knee and heel pain following a fall down some stairs in February 1975.  He noted that there was no mention of a back disorder.  Additionally, the examiner noted the Veteran's October 1992 report of a 15 year history of back pain.  

Following the clinical examination, the diagnosis was degenerative disc disease at L5 and S1.  The examiner opined that the Veteran's lumbar degenerative disc disease was less likely than not caused by, related to, or worsened beyond natural progression by his military service.  As the basis for his opinion, he explained that there was no mention of a back injury associated with the Veteran's in-service accident.  The examiner also highlighted that the Veteran had an active career as both a carpenter and as a diver instructor, which are both vigorous occupations.  Finally, the examiner stated that degenerative changes are a function of aging.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder.  While the medical evidence shows that the Veteran currently has degenerative disc disease of the lumbar spine, the preponderance of the evidence, as explained further below, does not show that his diagnosed back disorder is etiologically related to his military service.  Accordingly, the appeal is denied.

As an initial matter, the Board acknowledges the Veteran's assertion that he had a scoliosis disorder prior to his military service that was aggravated by his February 1975 in-service fall.  In determining whether the Veteran had a pre-existing low back disorder, the Board finds that a low back disorder was not "noted" at the time of the Veteran's December 1974 enlistment examination enrollment into active service.   Indeed, on the associated December 1974 the Veteran denied having any bone deformity, back pain, or any other illness or injury.  Moreover, the Veteran's service treatment records are completely negative for any reports or diagnoses of a back disorder.   As clear and unmistakable evidence has not been demonstrated as is necessary to rebut the presumption of soundness, the Veteran is presumed to have entered service in sound condition and free from injury or disease of the low back.  Accordingly, the Board will next discuss whether he may be entitled to service connection for low back disorder on a direct basis.

The Board highlights that the medical evidence does not show a diagnosis of a low back disorder until October 1992, which is nearly 17 years after the Veteran's separation from active service.  Thus, while the Veteran has reported having low back symptomatology since his military service, there is no objective evidence of continuity of symptomatology to suggest that he has a chronic low back disorder related to his period of active service.  Accordingly, his claim has not been established based on the legal presumption given for diseases that manifest within one year from the date of separation.  See 38 C.F.R. §§ 3.307, 3.309.  Moreover, evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).

The Veteran essentially maintains that he sustained a low back injury as the result of the February 1975 in-service fall.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's service treatment records confirm the occurrence of the in-service incident, at which time he was noted to have injured his right knee and heel.  As such, although the service treatment records are entirely negative for any documentation of a low back injury, the Veteran's account of the in-service fall is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

While the Board finds the Veteran's statements as to the occurrence of the in-service fall to be credible, his statements that his low back disorder began in service and that he experienced a continuity of symptomatology are not credible.  The Board finds that while the Veteran's report that he experienced low back pain while in service is competent, he made such reports only in conjunction with his claim for benefits.  Indeed, the Veteran reported that his back pain began directly after his in-service fall.  The service treatment records reflect that the Veteran was assessed for a right knee and right heel injuries following the February 1975 fall on multiple occasions; however, these records do not include his reports of any other orthopedic conditions, to include any low back symptomatology.  The Board finds the service treatment records to carry far more weight of credibility and probative value that the Veteran's statements concerning the onset of his low back disorder.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such records are more reliable, in the Board' s view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Additionally, the Board finds that the Veteran's inconsistent statements as to the onset of his low back symptomatology further discount the credibility of the Veteran's statement that his low back disorder first manifestation while he was on active duty.  During an October 1992 private assessment, the Veteran reported that his low back pain began 15 years prior, approximately in 1977.  Thereafter, he reported in March 2003 that his back pain began in 1975 after a fall; however he later reported in November 2004 that his back pain began 20 years prior, placing the onset of his symptomatology in 1984.  Essentially, the Veteran's report of an in-service onset of his low back pain is contradicted by his own lay statements and the medical record.  Therefore the Veteran's statements in this regard are not credible.

Furthermore, the Board finds that the Veteran's report of a continuity of symptomatology is also not supported by the evidence of record.  Specifically, he reported that he received treatment for his low back symptomatology in 1975, after his separation from active duty is contradicted by the private medical evidence of record.  In this regard, the Board notes that the Veteran records showing private medical treatment, which were identified by the Veteran, do not show that the Veteran was treated for a low back disorder post-separation until October 1992, nearly 17 years following his separation from service, at which time he was diagnosed with degenerative disc disease of the lumbar spine.  Given the preponderance of the evidence in its totality, the Veteran's reports of a low back disorder that began in service and a continuity of symptomatology are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Therefore the Veteran's statements as to the onset of his low back disorder and the continuity of his low back symptomatology are given less probative value when compared to the medical evidence and other lay evidence of record.

Even assuming, for the sake of argument, that the Veteran did experience the reported low back symptomatology during and soon after his military service, the evidence of record is negative for a definitive and credible medical opinion that relates his disorder to his military service.  As noted above, entitlement to service connection requires not only an in-service occurrence, but also a medical opinion relating the claimed disorder to the in-service disease or illness.  See Pond, 12 Vet. App. 341; Caluza, 7 Vet. App. 498.

The Board finds highly probative the March 2010 VA examiner's opinion.  Based on clinical and diagnostic testing of the Veteran and review of the claims file, the examiner determined that it was less likely than not that the Veteran's current low back disorder was caused by, related to, or worsened beyond progression by his military service.  This opinion is considered highly probative as it is definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against his claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The only evidence relating a low back disorder to the Veteran's period of active service is the Veteran's own statements.  In addition to the medical evidence, the Board has also considered the Veteran's statements that he has a low back disorder related to the in-service injury.  In this regard, the Board finds the Veteran competent to describe his low back symptomatology and his military experiences.  However, a low back disorder is not a disability subject to lay opinions as to diagnosis and etiology.  While some symptoms of a low back disorder, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorder require medical training.  The Veteran does not have the medical expertise to diagnose himself with a low back disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions as to the etiology of the claimed low back disorder are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Given that the preponderance of the evidence weighs against the Veteran's claim, for the Board to conclude that the Veteran has a low back disorder that is etiologically related to his period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the claims for service connection must be denied.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


